IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41031/41033

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 407
                                                 )
       Plaintiff-Respondent,                     )     Filed: 3/10/14
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JACOB RUSSELLE HEUGHINS,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for felony operating a motor vehicle while under the
       influence of alcohol and driving without privileges, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this consolidated appeal, Jacob Russelle Heughins was found guilty of felony
operating a motor vehicle while under the influence of alcohol and driving without privileges.
Idaho Code §§ 18-8004, 18-8005. The district court sentenced Heughins to a unified term of six
years, with a minimum period of confinement of two years, suspended the sentence and placed
Heughins on supervised probation for four years. Heughins appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Heughins’ judgment of conviction and sentences are affirmed.




                                                   2